Komisija za jednaka prava pri zapošljavanju(EEOC)
i
Sektor za građanska prava pri ministarstvu pravde, Ured specijalnog
savjetnika za praksu nepravičnog zapošljavanja vezanu za imigraciju(OSC)
Da li znate gde da idete?
Postoje nekoliko federalnih zakona koje štite ljude koje traže posao i radnike od diskriminacije pri
zapošljavanju. Ovi se zakoni sprovode od federalnih agencija koje istražuju diskriminaciju.
Ljudi često ne znaju gde da zatraže pomoć kada su uvereni da su postali žrtva diskriminacije zato što u
zavisnosti od tipa diskriminacije ili veličine poslodavca mogu biti uključene različite agencije. Ova će vam
brošura pomoći da shvatite sa kojom agencijom je potrebno da stupite u kontakt ukoliko smatrate da ste
žrtva diskriminacije.

Diskriminacija na osnovi nacionalnog porijekla
Šta je diskriminacija pri zapošljavanju na osnovu nacionalnog porijekla?
Uglavnom, to je kada se vaš poslodavac prema vama odnosi različito na osnovi vaše zemlje rođenja ili
predaka (stvarnih ili zamišljenih), ili u nekim slučajevima, na osnovi vašeg naglaska ili prema vašim
mogućnostima da govorite engleski.
Jedan primer diskriminacije na osnovi nacionalnog porijekla je kada poslodavci jedino zapošljavaju
radnike čiji je maternji jezik engleski bez obzira na to da li će naglasak smetati za postignuća u radu ili ne.
Sa kojom agencijom da stupim u kontakt ukoliko želim podneti tužbu za diskriminaciju na osnovi
nacionalnog porijekla?
Ukoliko vaš poslodavac ima najmanje 15 zaposlenih u sveukupnoj kompaniji (ne samo na lokaciji gde
ste vi radili), vi treba da podnesete tužbu kod EEOC. Možete pozvati 1‐800‐669‐4000 ili povezati se na
mrežu na www.eeoc.gov/field da biste našli vašu lokalnu kancelariju.
Ukoliko vaš poslodavac ima između 4 i 14 zaposlenih u sveukupnoj kompaniji, vi treba da podnesete
tužbu kod OSC. Možete da pozovete dežurnu liniju OSC na 1‐800‐255‐7688 da biste postavili pitanja o
vašim pravima, ili da posetite OSC Web lokaciju na: www.justice.gov/crt/about/osc

Diskriminacija na osnovi državljanstva
Šta je diskriminacija pri zapošljavanju na osnovi državljanstva?
To je kada se vaš poslodavac prema vama odnosi različito zato što ste, ili niste državljanin Sjedinjenih
Država, ili zato što predstavljate nekakvu klasu imigranta.
Jedan primer diskriminacije na osnovi državljanstva je kada poslodavci jedino žele da zaposle ljude koje
imaju H1‐B vize.
Sa kojom agencijom da stupim u kontakt ukoliko želim podneti tužbu za diskriminaciju na osnovi
državljanstva?
Ukoliko vaš poslodavac ima najmanje 4 zaposlenih u sveukupnoj kompaniji, vi treba da podnesete tužbu
kod OSC. Možete da pozovete dežurnu liniju OSC na 1‐800‐255‐7688 da biste postavili pitanja o vašim
pravima, ili da posetite OSC Web lokaciju na: www.justice.gov/crt/about/osc
Bosnian

Diskriminacija u obliku zloupotrebe dokumenata I‐9 ili “E‐Verify”
(elektronska verifikacija)
Šta je zloupotreba dokumenata?
Zloupotreba dokumenata je kada poslodavac u postupku provere kvalifkacija za zapošljenje, zahteva više
ili drugačija dokumenta nego što federalni zakon nalaže, odbacuje važeće dokumente ili traži konkretne
dokumente na osnovu državljanstva ili nacionalnog porijekla radnika. Zloupotreba dokumenata se isto
tako može desiti ukoliko vas vaš poslodavac diskriminira tokom korišćenja elektronska verifikacija.
Jedan primer zloupotrebe dokumenata je ako vi izaberete da pokažete vozačku dozvolu i karticu
socijalnog osiguranja kada vas zaposle, ali vaš poslodavac isto želi da vidi i vašu Dozvolu za stalni boravak
(Zeleni karton).
Sa kojom agencijom da stupim u kontakt ukoliko želim podneti tužbu za diskriminaciju na osnovi
zloupotrebe dokumenata?
Ukoliko vaš poslodavac ima najmanje 4 zaposlenih u sveukupnoj kompaniji, vi treba da podnesete
tužbu kod OSC. Možete da pozovete dežurnu liniju OSC na 1‐800‐255‐7688 da biste postavili pitanja o
vašim pravima, ili da posetite OSC Web lokaciju na: www.justice.gov/crt/about/osc

Vi imate dopunsku zaštitu!
Na osnovi federalnog zakona, vi ste isto tako zaštićeni od diskriminacije pri zapošljavanju na osnovi rase,
boje kože, pola, invaliditeta, religije, godina starosti (iznad 40), i genetskih informacija (što uključuje
medicinsku istoriju porodice).
Ukoliko vaš poslodavac ima najmanje 15 zaposlenih1 i u sveukupnoj kompaniji (ne samo na lokaciji gde
ste vi radili), vi treba da podnesete tužbu kod EEOC. Možete pozvati 1‐800‐669‐4000 ili ići na Web
lokaciju www.eeoc.gov/field da biste našli vašu lokalnu kancelariju.
Neke države isto tako imaju zakone koje štite aplikante za posao i zaposlene od diskriminacije na osnovi
rase, boje kože, pola, invaliditeta, religije, godina starosti (iznad i ispod 40 godina), seksualne
orijentacije, državljanstva, nacionalnog porijekla, i porodičnog stanja, između drugih osnova. Ovi se
zakoni mogu odnositi na poslodavce koje imaju manje od 15 zaposlenih.
Na nekim mestima, možete se javiti na 311 za informacije o vašim lokalnim ljudskim pravima ili o agenciji
za nepristrasnu praksu pri zapošljavanju koja sprovodi zakone za anti‐diskriminaciju . Možete se isto tako
povezati na mrežu i tražiti podatke o ovim agencijama.

Vremenska ograničenja
Ukoliko smatrate da ste žrtva diskriminacije pri zapošljavanju, važno je da odmah zatražite pomoć jer
postoji ogranićeni period vremena u kojem možete podneti tužbu. Neki zakoni od vas zahtevaju da je
tužba podneta u roku od 180 dana, a vi ćete izgubiti vaša prava ukoliko čekate!
Za pitanja o pravima koja se odnose na zapošljavanje, možete pozvati dežurnu liniju OSC na 1‐800‐255‐
7688. Dežurna linija je otvorena od 9 prepodne do 5 popodne, Istočno vreme, Ponedeljak‐Petak da biste
dobili neposrednu pomoć. Vaš poziv može biti anoniman ukoliko tako izaberete. Tumačenje vam isto tako
stoji na raspolaganju.
Isto tako možete pozvati EEOC na 1‐800‐669‐4000. Linija je dostupna od 7 prepodne do 8 popodne Istočno
vreme, Ponedeljak‐Petak . Tumačenje vam isto tako stoji na raspolaganju.
Ukoliko niste sigurni koju agenciju da pozovete, molimo vas da okrenete bilo koji od pomenutih telefonskih
brojeva, a mi ćemo učiniti sve da vas uputimo do prave agencije za pomoć.
1 Za diskriminaciju na osnovi godina starosti, vaš poslodavac mora imati najmanje 20 zaposlenih u sveukupnoj kompaniji.

